Citation Nr: 1529299	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-39 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to June 1975, when he retired.  His decorations include the Republic of Vietnam Gallantry Cross with Palm.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office.  In a November 2014 letter, the Veteran notified the RO that he would not be attending the local hearing scheduled December 9, 2014.  In his September 2009 Substantive Appeal, he requested a Board hearing in Washington, DC.  He was informed by letter that the Board hearing was scheduled for June 24, 2015.  In May 2015 he notified VA that he wanted to cancel the June 24, 2015 Board hearing.  Therefore, the Board deems his request for a hearing withdrawn. See 38 C.F.R. § 20.704(e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss (SNHL) is reasonably shown to be related to/caused by his exposure to noise trauma in service.

2.  The Veteran's tinnitus is reasonably shown to be related to/caused by his exposure to noise trauma in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, inasmuch as this decision grants service connection for bilateral hearing loss and tinnitus, there is no reason to belabor the impact of the VCAA on the matters, since any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §3.303.  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage v. Gober, 10 Vet. App. 488 (1997) and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1331; see also 38 C.F.R. § 3.309(a).  Because sensorineural hearing loss (as an organic disease of the nervous system) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claims.  In this case, where there is evidence of acoustic trauma and sensorineural hearing loss, tinnitus is also considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted, certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing.  See Savage, 10 Vet. App. 488, see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating a tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.


Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus due to exposure to loud noise from aircraft and weapons fire (with no hearing protection) in service.  He asserts he completed Army aviation training in 1953-54.  During the early time frame of his flying career he reports that he was not issued flight helmets or ear plugs as they were not issued to aviators during that time.  He stated he flew many hours in high noise level aircraft without protection.  Over the course of his flying career he accumulated 2,167 (65 combat) flying hours in several types of aircraft.  His DD Form-214 reflects that his primary military occupational specialty (MOS) was aircraft maintenance officer and his secondary MOS was highway transport officer.  

On his February 1952 application for commission to the military, whisper voice test scores were 15/15 in each ear.  Audiometry testing revealed pure tone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
10
LEFT
10
10
10
X
10

On November 1959 examination for annual flight whisper voice test scores were 15/15 in each ear.  Audiometry testing revealed pure tone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
15
0
15
15
10

A July 1961 service treatment record (STR) notes the Veteran had ear trouble, described as external otitis.  On March 1975 retirement examination, Audiometry testing revealed pure tone thresholds of:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
0
5
LEFT
10
15
10
20
5

Postservice, in October 2001 he was diagnosed by a private physician with normal to moderately/severe sensorineural hearing loss, right ear, and normal to severe mixed hearing loss, left ear.  In January 2009 he was diagnosed (by a private provider, Dr. Hinkle) with mild sloping to severe sensorineural hearing loss, bilaterally, consistent with noise exposure as a pilot without benefit of ear protection.  Included with Dr. Hinkle's report was medical literature that discussed sensorineural hearing loss.  The literature noted that "[m]ost sensory hearing loss is due to poor hair cell function" which can be damaged by noise trauma, including "prolonged exposure to loud noises [greater than 90 decibels]."  Also, "[e]xposure to very loud (90dB or more, such as jet engines at close range) can cause progressive hearing loss" and "[e]xposure to a single event of extremely loud noise (such as explosions) can also cause temporary or permanent hearing loss."  Another article stated that when you are exposed to loud noise and then have a buzzing or hissing in your ears (temporary threshold shift) "[w]hile overnight rest usually restores normal hearing, this is a sign that damage has occurred to the hair cells in your inner ear, and if this type of damage is lengthy and/or repeated, permanent damage and hearing loss will be the eventual result."  Also, "[m]ost people who develop noise-related hearing loss say they were unaware that anything was wrong until they developed tinnitus or speech became inaudible, but in fact, the damage begins long before that and temporary threshold shift is a clear sign of it."

On March 2009 VA audiology examination, the Veteran reported that he has trouble understanding speech clearly in the presence of background noise  He stated his hearing was within normal limits when he entered active duty.  He worked as an aviator in the Army, and in that capacity he was exposed to noise from fixed and rotary aircraft and heavy artillery.  As a civilian, he worked as a real estate broker and teacher for 14 years.  He did not report a history of hunting and/or use of firearms on a recreational basis.  He had complaints of constant tinnitus, bilaterally.  On the authorized audiological evaluation pure tone thresholds, in decibels, were 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
50
65
LEFT
15
25
65
75
70

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 52 percent in the left ear.  The diagnoses were hearing acuity was within normal limits through 1000 Hertz, sloping to a mild to severe high frequency sensorineural hearing loss.  Word recognition scores were fair, bilaterally.  There was subjective tinnitus present.  The examiner noted that audiological test results do not indicate the need for medical referral for rating purposes.  There was no audiological evidence of a problem which, if treated, would cause a change in hearing threshold levels.  She also noted that tinnitus is as likely as not a symptom associated with hearing loss.  

The examiner opined that hearing loss and tinnitus are less likely as not caused by military noise exposure.  The rationale for the opinion was that audiometric testing for both the induction physical and the separation physical in the record reveal normal hearing with no significant threshold shift.  The Veteran also reported at the time of his retirement that there was no hearing loss.  The examiner stated that since hearing loss due to noise occurs at the time of the exposure and not subsequently, the Veteran's current loss cannot be linked to service noise exposure.  While tinnitus can be caused by noise exposure without the presence of hearing loss, there was no report or documentation of tinnitus during active duty found in the record.  There is no evidence linking tinnitus to active duty noise exposure and there was no hearing loss present at the time of the Veteran's active duty.  

In a March 2009 statement, the Veteran stated that he experienced temporary symptoms of bilateral hearing loss and tinnitus often upon completion of a flight mission and it depended on the type of aircraft flown and the length of the mission, which usually lasted up to several hours.  In a July 2009 statement that accompanied his notice of disagreement, the Veteran noted that the STRs should show a reduction in hearing between his entrance and discharge examinations.  His audiology specialist had specifically stated that hearing loss is consistent with noise exposure as a pilot without benefit of ear protection.  

An October 2014 medical opinion by a VA audiologist found it less likely as not that the Veteran's current hearing loss and tinnitus were incurred in or caused by exposure to noise in service and/or threshold shifts that occurred therein.  The rationale for her opinion comes from the "landmark" report "Noise and Military Service-Implications for Hearing Loss and Tinnitus" (2006).  In that report, the Institute of Medicine noted there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  Based on studies in laboratory animals or humans, it is unlikely that such delayed effects occur.  Furthermore, the VA audiologist found that there were no changes in hearing thresholds over the Veteran's years of active duty that were greater than normally occurring or natural progression.  She also indicated that a definitive medical opinion could only be made with consideration of the active duty hearing tests and knowledge of the current research, and found that Dr. Hinkle's opinion should not be used for rating "as the opinion was based on Veteran history and the clinician had no access to the STRs."
 
Regarding tinnitus, the medical advisor stated that there was no evidence of tinnitus treatment or complaint in the Veteran's STRs.  There is no report of a specific noise event or injury on activity duty that resulted in tinnitus.  In addition, hearing test dated in March 1975 at or near the time of the Veteran's separation from service showed normal hearing with no worsening of hearing greater than natural progression when compared to the pre-induction hearing test dated in February 1952.  With normal hearing at the time of separation and no change in hearing, there is no evidence ear damage from noise in the STRs.  She found that without evidence of ear damage during active duty, it is less likely as not that any claimed tinnitus is related to military noise exposure.

The Veteran's representative argues (in an April 2015 statement) that the October 2014 medical opinion provider was not aware of a study noted in Harvard Medical School's November 2009 issue of Journal of Neuroscience, stating that noise induced loss can be delayed by months and can progress for years.  Per the report "Adding Insult to Injury: Cochlear Nerve Degeneration after Temporary Noise-Induced Hearing Loss," hearing loss can temporarily rebound after significant noise exposure only to decline again.  

The evidence is not is dispute as to whether the Veteran currently suffers from bilateral hearing loss disability for VA purposes.  The March 2009 VA examination report shows the Veteran's bilateral hearing loss meets the criteria to be considered hearing loss disability for VA purposes.  Further, the evidence supports that the Veteran was exposed to extreme loud noise in service while performing his duties as an aircraft mechanic and aviator.  

The March 2009 VA and October 2014 VA medical opinions concluded that the Veteran's bilateral hearing loss was not related to service; however, the probative weight of these opinions is limited as these opinion providers, particularly the October 2014 provider, did not consider the Veteran's lay statements.  They did not address the Veteran's statements that he would often experience temporary symptoms of hearing loss and tinnitus depending on the type of aircraft and the duration of the flight.  The Veteran is competent to give testimony concerning the onset of his hearing loss symptoms and the Board finds him credible.  On the other hand, the private audiologist provided a positive opinion in this matter, and medical literature supports the Veteran's claim, which also has not been considered by the March 2009 VA examiner and October 2014 VA medical advisor.  Consequently, the Board finds that the sum of the evidence is essentially in a state of equipoise with regard to the bilateral hearing loss claim on appeal.

In reviewing the overall evidence in this case, the Board believes that the evidence is at least in a state of equipoise on the question of whether the Veteran's hearing loss is causally related to service.  In such a case, applicable law gives the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  Service connection is therefore warranted for bilateral hearing loss.

Regarding the claim of service connection for tinnitus, it is not in dispute that the Veteran has tinnitus as the diagnosis of tinnitus is established based on subjective complaints (and generally is incapable of objective verification), and no medical provider has contested (and the Board finds no reason to question) the Veteran's reports that he has tinnitus.  

The Veteran is competent to report that he experienced tinnitus during service and currently experiences tinnitus.  The Board does not find that the evidence in this case raises any compelling reason to find the Veteran's statements concerning tinnitus not to be credible.  In light of the etiology opinion in the March 2009 VA examiner's report linking current tinnitus to hearing loss, and in light of the fact that the Board finds that service connection is warranted for bilateral hearing loss based upon the in-service noise exposure, the Board believes that the evidence is at least in a state of equipoise on the question of whether the Veteran's tinnitus is causally related to the same noise exposure during service.  In such a case, applicable law gives the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  Service connection is therefore warranted for tinnitus.


ORDER


Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


